The Chief Justice
delivered the opinion of the court.
To au action of debt, brought upon a judgment rendered in the District Court of the city and county of Phi*77ladelphia, the defendant pleaded nul tiel record, and issue was joined thereon.
The plaintiff, in support of the issue on his part, produced in evidence an exemplification of the record of the judgment, under the act of congress of May 26th, 1790.
That act applies to the records and judicial proceedings of the courts of any state, and directs that they “shall be proved or admitted in any other court within the United States, by the attestation of the clerk, and the seal of the court annexed, if there be a seal, together with a certificate of the judge, chief justice, or presiding magistrate, as the case may be, that the said attestation is in due form.” 1 Laws U. S. (Story’s ed.) 93.
The act of 27th March, 1801, applies to “all records and exemplifications of office books, which are or may be kept in any public office of any state, not appertaining to a court, and directs that they shall be proved or admitted in any other court or office in any other state, by the attestation of the keeper of the said records or books, and the seal of his office thereto annexed, if there be a seal, together with a certificate of the presiding justice of the court of the county or district, as the case may be, in which such office is or may be kept, or of the governor, the secretary of state, the Chancellor, or the keeper of the great seal of the state, that the said attestation is in due form and by the proper officer; and the said certificate, if given by the presiding justice of the court, shall be further authenticated by the clerk or prothonotary of the said court, who shall certify, under his hand and the seal of his office, that the said presiding justice is duly commissioned and qualified • or if the said certificate be given by the governor, the secretary of state, the Chancellor, or keeper of the great seal, it shall be under the great seal of the state in which the said certificate is made.” 2 Laws U. S. (Story’s ed.) 947.
The act of 1804 requires the same proof of records not appertaining to a court that is required by the act of 1790 *78in regard to the records and judicial proceedings of courts. It requires additional proof also, viz., the certificate of .one of. the officers designated, that the attestation is- by the proper officer, and where the certificate is given by the presiding justice of the court, a further certificate by the cleric of that court, that the said presiding justice is duly commissioned and qualified.
The verification in this case is made under the act of 1804. The fact that it embraces more than is required by the act of 1790 cannot impair its validity, if it is in compliance with that act. The certificate of the presiding judge is in this form : “ I, G. S., Esq., president of the District Court for the city and county of Philadelphia, do certify,” &c. It is objected that the officer certifying styles himself simply president of the court. He does not. certify that he is judge, or Chief Justice, or presiding judge. The term president does not, it is said, import that he is a judicial officer, or clothed with judicial powers, and for all that appears, he may have been a person appointed to keep order in court, or to perform any other ministerial function. But we are of opinion that the phrase president of a court does import a judicial officer; that it has as definite a meaning in common parlance and is as well understood, at least, as the phrase “ presiding magistrate,” which is one of the titles used in the act. Undoubtedly the title “ president of a court,” may by possibility, in some state or kingdom, be used to designate some other than a judicial officer, and so, for aught we know to the contrary, may the title of judge or chief justice. But until the contrary appears, the title will be presumed to be used in its ordinary and appropriate sense..
It is further objected that it does not appear that the officer certifying was qualified at the time of giving the certificate. This is clearly necessary. Stephenson v. Bannister, 3 Bibb 369; Phil. Ev., Cowen & Hill’s notes, note 771, p. 399.
But we think it does so appear.' To say I, president of *79the District Court, do certify, is tantamount to saying I, who am now president of the District Court, do cerlify. The certificate, in this respect, is in the form usually, if not universally used, and admits of no misconception or misconstruction.
There is annexed to the exemplification in this case, in conformity to the act of 1814, a certificate of the clerk of the court, that the magistrate by whom the certificate was given, was then presiding judge of the District Court. The case is decided entirely irrespective of that certificate, nor is any opinion intended to be intimated whether it could in any way aid the certificate of the judge, if that wore in itself defective.
The exemplification, as offered to the court, was competent evidence, and the plaintiff is entitled to judgment.